DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 6, 11-13, 29 and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0317927 A1 to Bush et al. (“Bush”) in view of United States Patent Application Publication No. 2015/0186864 A1 to Jones et al. (“Jones”).
As per claims 1, 29 and 39, the claimed subject matter that is met by Bush includes:
a terminal transaction method, comprising (Bush: Abstract): 
establishing, by a terminal, a near field communication (NFC) radio frequency connection to a point of sale (POS), and starting up a first transaction (Bush: Fig. 1 and ¶ 0061); 
sending, by a NFC controller (Bush: Fig. 1, 111c), a first service instruction to a card management unit in the terminal (Bush: Fig. 1, 112), wherein a first comparison relationship corresponding to a plurality of NFC applications in the terminal are stored in the card management unit, the first comparison relationship is used to indicate one-to-one 
selecting, by the card management unit based on the first service instruction and the first comparison relationship, the first NFC application that corresponds to the POS and that is in the plurality of NFC applications (Bush: ¶¶ 0059-0067).
Bush fails to specifically teach use conditions corresponding to a plurality of NFC applications in the terminal and with a use condition of the first NFC application being satisfied, receiving, by the first NFC application, the first service instruction, and performing the first transaction based on the first service instruction. The Examiner provides Jones to teach and disclose this claimed feature.
The claimed subject matter that is met by Jones includes:
wherein a first comparison relationship and use conditions respectively corresponding to a plurality of NFC applications in the terminal are stored in the card management unit, the first comparison relationship is used to indicate one-to-one correspondences between the plurality of NFC applications and a plurality of service instructions, and a first NFC application is one of the plurality of NFC applications (Jones: ¶¶ 0099-0106); and 
with a use condition of the first NFC application being satisfied, receiving, by the first NFC application, the first service instruction, and performing the first transaction based on the first service instruction (Jones: ¶¶ 0099, 0100 and 0158)
Bush teaches a system and method for making contactless transactions. Jones teaches a comparable system and method for making contactless transactions that was improved in the 
As per claims 2 and 33, the claimed subject matter that is met by Bush and Jones includes:
wherein before the establishing of the NFC radio frequency connection, the method further comprises: receiving, by the terminal, an instruction in which a user selects a second NFC application (Jones: ¶ 0126), and with the second NFC application not matching a type of the POS, the selecting selects the first NFC application corresponding to the POS, and the performing performs the first transaction, with the use condition of the first NFC application being satisfied (Jones: ¶¶ 0129 and 0131).
The motivation for combining the teachings of Bush and Jones are discussed in the rejection of claims 1 and 29, and are incorporated herein.
As per claims 5 and 34, the claimed subject matter that is met by Bush and Jones includes:
wherein before the receiving of the first service instruction and the performing of the first transaction, the method further comprises sending, by the card management unit, the first 
The motivation for combining the teachings of Bush and Jones are discussed in the rejection of claims 1 and 29, and are incorporated herein.
As per claims 6 and 35, the claimed subject matter that is met by Bush and Jones includes:
further comprising performing, by the terminal, a preprocessing flow of the first NFC application with the use condition of the first NFC application being unsatisfied, wherein the preprocessing flow is used to enable the use condition of the first NFC application to be satisfied (Jones: ¶ 0116).
The motivation for combining the teachings of Bush and Jones are discussed in the rejection of claims 1 and 29, and are incorporated herein.
As per claims 11 and 36, the claimed subject matter that is met by Bush and Jones includes:
wherein before the selecting of the first NFC application corresponding to the POS and the performing of the first transaction, the method further comprises receiving, by the NFC controller, a first message sent by the card management unit, wherein the first message is used to instruct the NFC controller to send a received service instruction to the card management unit (Bush: ¶¶ 0031, 0039, 0044).
The motivation for combining the teachings of Bush and Jones are discussed in the rejection of claims 1 and 29, and are incorporated herein.
12 and 37, the claimed subject matter that is met by Bush and Jones includes:
wherein before the establishing of the NFC radio frequency connection, the method further comprises receiving, by the terminal, an instruction in which a user selects a third NFC application, and wherein after the establishing of the NFC radio frequency connection, the method further comprises selecting, by the terminal, the third NFC application, and performing the first transaction with the third NFC application matching a type of the POS and a use condition of the third NFC application being satisfied (Jones: ¶ 0105).
The motivation for combining the teachings of Bush and Jones are discussed in the rejection of claims 1 and 29, and are incorporated herein.
As per claims 13 and 38, the claimed subject matter that is met by Bush and Jones includes:
wherein the use conditions respectively corresponding to the plurality of NFC applications comprise one or more of the following information: identity verification requirements respectively corresponding to the plurality of NFC applications; access control policies respectively corresponding to the plurality of NFC applications; and user use policies and policy enforcement conditions both respectively corresponding to the plurality of NFC applications (Jones: ¶ 0099, 0100 and 0158).
The motivation for combining the teachings of Bush and Jones are discussed in the rejection of claims 1 and 29, and are incorporated herein.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627